Exhibit 10.1

 

MICRON TECHNOLOGY, INC.

 

$600,000,000

 

5.875% SENIOR NOTES DUE 2022

 

PURCHASE AGREEMENT

 

February 5, 2014

 

--------------------------------------------------------------------------------


 

February 5, 2014

 

Morgan Stanley & Co. LLC

Goldman, Sachs & Co.

Credit Suisse Securities (USA) LLC

 

c/o                               Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

Ladies and Gentlemen:

 

Micron Technology, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”) $600,000,000 principal amount of its 5.875% Senior Notes
due 2022 (the “2022 Notes” or the “Securities”), to be issued pursuant to the
provisions of an Indenture dated as of February 10, 2014 (the “Indenture”)
between the Company and U.S. Bank National Association, as Trustee (the
“Trustee”).

 

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).

 

The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a Registration Rights Agreement dated February 10,
2014 between the Company and the Initial Purchasers (the “Registration Rights
Agreement”).

 

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum dated February 3, 2014 (the “Preliminary
Memorandum”) and will prepare a final offering memorandum (the “Final
Memorandum”) including or incorporating by reference a description of the terms
of the Securities, the terms of the offering and a description of the Company. 
For purposes of this Agreement, “Additional Written Offering Communication”
means any written communication (as defined in Rule 405 under the Securities
Act) that constitutes an offer to sell or a solicitation of an offer to buy the
Securities other than the Preliminary Memorandum or the Final Memorandum, and
“Time of Sale Memorandum” means the Preliminary Memorandum together with the
Additional Written Offering Communications, if any, each identified in Schedule
II hereto.  As used herein, the terms Preliminary Memorandum, Time of Sale
Memorandum and Final Memorandum shall include the documents, if any,
incorporated by reference therein on the date hereof.  The

 

--------------------------------------------------------------------------------


 

terms “supplement”, “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

 

1.                                      Representations and Warranties.  The
Company represents and warrants to, and agrees with, you that:

 

(a)                                 (i) Each document, if any, filed or to be
filed pursuant to the Exchange Act and incorporated by reference in the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder,
(ii) the Time of Sale Memorandum does not, and at the time of each sale of the
Securities in connection with the offering when the Final Memorandum is not yet
available to prospective purchasers and at the Closing Date (as defined in
Section 4), the Time of Sale Memorandum, as then amended or supplemented by the
Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(iii) the Preliminary Memorandum does not contain and the Final Memorandum, in
the form used by the Initial Purchasers to confirm sales and on the Closing
Date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.

 

(b)                                 Except for the Additional Written Offering
Communications, if any, identified in Schedule II hereto, and electronic road
shows, if any, furnished to you before first use, the Company has not prepared,
used or referred to, and will not, without your prior consent, prepare, use or
refer to, any Additional Written Offering Communication.

 

(c)                                  Each of the Company and Elpida Memory, Inc.
(“Elpida”) has been duly incorporated, is validly existing as a corporation
under the laws of the jurisdiction of its incorporation, has the corporate power
and authority to own its property and to conduct its business as described in
the Time of Sale Memorandum (except, in the case of Elpida only, as has

 

2

--------------------------------------------------------------------------------


 

been previously disclosed to the Initial Purchasers) and is duly qualified to
transact business in each jurisdiction identified on Schedule III hereto in
which the conduct of its business or its ownership or leasing of property
requires such qualification or is subject to material liability or disability by
reason of failure to be so qualified in any such jurisdiction.  The Company is
in good standing in each jurisdiction identified on Schedule III hereto.

 

(d)                                 This Agreement has been duly authorized,
executed and delivered by the Company.

 

(e)                                  The Company has an authorized
capitalization as set forth in the Time of Sale Memorandum, and all of the
shares of Common Stock outstanding prior to the issuance of the Securities have
been duly authorized and are validly issued, fully paid and non-assessable.

 

(f)                                   The Securities have been duly authorized
and, when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the terms of this Agreement (assuming due authentication by the Trustee in
the manner described in the Indenture), will be valid and binding obligations of
the Company, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and equitable principles of general
applicability, including principles of commercial reasonableness, good faith and
fair dealing (regardless of whether enforcement is sought in a proceeding at law
or in equity) (collectively, the “Enforceability Exceptions”), and will be
entitled to the benefits of the Indenture pursuant to which such Securities are
to be issued.

 

(g)                                  Each of the Indenture and the Registration
Rights Agreement has been duly authorized and, when executed and delivered by
the Company, assuming the due authorization, execution and delivery thereof by
the other parties thereto, is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions and, with respect to the Registration Rights
Agreement, except as rights of indemnification and contribution may be limited
under applicable law; and the Securities, the Indenture and the Registration
Rights Agreement will conform in all material respects to the descriptions
thereof in the Time of Sale Memorandum and the Final Memorandum.

 

(h)                                 The execution and delivery by the Company
of, and the performance by the Company of its obligations under, this Agreement,
the Indenture, the Registration Rights Agreement, and the Securities will not
conflict with or result in a breach of or violation of any of the terms or
provisions of or constitute a default under any agreement or other

 

3

--------------------------------------------------------------------------------


 

instrument binding upon the Company or any of its subsidiaries, except where
such breach, violation or default would not have a Material Adverse Effect on
the Company’s ability to perform its obligations under this Agreement, nor will
such action result in any violation of (i) the provisions of the Certificate of
Incorporation or By-laws of the Company or (ii) any judgment, order or decree of
any governmental body, agency or court having jurisdiction over the Company or
any subsidiary or, to the Company’s knowledge, any applicable statute, except in
the case of (ii) above, where such violation would not have a Material Adverse
Effect on the Company’s ability to perform its obligations under this Agreement;
and no consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement, the Indenture, the Registration Rights
Agreement and the Securities, except for those that have been, or will have been
prior to the Closing Date, obtained, such as may be required by the securities
or Blue Sky laws of the various states in connection with the offer and sale of
the Securities and by Federal and state securities laws with respect to the
Company’s obligations under the Registration Rights Agreement, except, where the
failure to obtain such consents, individually or in the aggregate, would not
have a Material Adverse Effect on the offering of the Securities.

 

(i)                                     There has not occurred any material
adverse change, or any development that could reasonably be expected to cause a
prospective material adverse change, in the condition, financial or otherwise,
or in the earnings, business or operations of the Company and its subsidiaries,
taken as a whole, from that set forth in the Time of Sale Memorandum.

 

(j)                                    Other than as set forth in the Time of
Sale Memorandum, (i) there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject which would
individually or in the aggregate reasonably be expected to have a material
adverse effect on the business, properties, financial condition or results of
operation of the Company and its subsidiaries taken as a whole (“Material
Adverse Effect”); and (ii) to the Company’s knowledge, no such proceedings are
threatened by governmental authorities or by others.

 

(k)                                 The Company and its subsidiaries have
obtained any permits, consents and authorizations required to be obtained by
them under laws or regulations relating to the protection of the environment or
concerning the handling, storage, disposal or discharge of toxic materials
(collectively “Environmental Laws”), and any such permits, consents and
authorizations remain in full force and effect.  The Company and its
subsidiaries are in compliance with the Environmental Laws in all material
respects, and there is no pending or, to the Company’s knowledge,

 

4

--------------------------------------------------------------------------------


 

threatened, action or proceeding against the Company and its subsidiaries
alleging violations of the Environmental Laws.

 

(l)                                     The Company and its subsidiaries own or
possess or can acquire on commercially reasonable terms adequate licenses or
other rights to use all patents, trademarks, service marks, trade names,
copyrights, mask work rights, technology and knowhow necessary to conduct the
business now or proposed to be conducted by the Company and its subsidiaries as
described in the Time of Sale Memorandum, except where the failure to own,
possess or acquire such rights would not reasonably be expected to have a
Material Adverse Effect, and except as disclosed in the Time of Sale Memorandum,
the Company has not received any notice of infringement of or conflict with (and
knows of no such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights,
mask work rights or know how that would be reasonably likely to result in a
Material Adverse Effect upon the Company and its subsidiaries.

 

(m)                             Neither the Company nor, to the knowledge of the
Company, any affiliate (as defined in Rule 501(b) of Regulation D under the
Securities Act, an “Affiliate”) of the Company has directly, or through any
agent, (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) that
is or will be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the Securities or
(ii) offered, solicited offers to buy or sold the Securities by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

 

(n)                                 None of the Company, its Affiliates or any
person acting on its or their behalf has engaged or will engage in any directed
selling efforts (within the meaning of Regulation S) with respect to the
Securities and the Company and its Affiliates and any person acting on its or
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S, except no representation, warranty or agreement is
made by the Company in this paragraph with respect to the Initial Purchasers,
their Affiliates or any person acting on their behalf.

 

(o)                                 The statements set forth in each of the Time
of Sale Memorandum and the Final Memorandum under the caption “Description of
Notes,” insofar as they purport to constitute a summary of the terms of the
Indenture, the Registration Rights Agreement and the Securities, fairly
summarize such terms in all material respects.

 

(p)                                 Assuming the accuracy of the representations
and warranties of the Initial Purchasers herein, it is not necessary in
connection

 

5

--------------------------------------------------------------------------------


 

with the offer, sale and delivery of the Securities to the Initial Purchasers in
the manner contemplated by this Agreement to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

 

(q)                                 The Securities satisfy the requirements set
forth in Rule 144A(d)(3) under the Securities Act.

 

(r)                                    PricewaterhouseCoopers LLP, who have
audited certain financial statements of the Company and its subsidiaries, and
have audited the Company’s internal control over financial reporting, are the
independent registered public accounting firm for the Company as required by the
Securities Act and the rules and regulations of the Commission thereunder.

 

(s)                                   The Company maintains a system of internal
control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) that complies with the requirements of
the Exchange Act and has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
accounting principles generally accepted in the United States of America.  The
Company maintains internal accounting controls sufficient to provide reasonable
assurance that interactive data in eXtensible Business Reporting Language
included or incorporated by reference in each of the Preliminary Memorandum, the
Time of Sale Memorandum and the Final Memorandum is prepared in accordance with
the Commission’s rules and guidelines applicable thereto. Except as disclosed in
the Time of Sale Memorandum, the Company’s internal control over financial
reporting and the Company’s internal control over financial reporting was
effective as of August 29, 2013 and the Company is not aware of any material
weaknesses in its internal control over financial reporting.

 

(t)                                    Except as disclosed in the Time of Sale
Memorandum, since the date of the latest audited financial statements included
or incorporated by reference in the Time of Sale Memorandum, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

(u)                                 The Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act) that comply with the requirements of the Exchange Act; such disclosure
controls and procedures have been designed to ensure that material information
relating to the Company and its subsidiaries is made known to

 

6

--------------------------------------------------------------------------------


 

the Company’s principal executive officer and principal financial officer by
others within those entities; and such disclosure controls and procedures were
effective as of the quarter ended November 28, 2013.

 

(v)                                 The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in each of the Preliminary
Memorandum, the Time of Sale Memorandum and the Final Memorandum is accurate.

 

(w)                               The assumptions used in preparing the pro
forma financial statements included or incorporated by reference in each of the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum are
reasonable.  The related pro forma adjustments give appropriate effect to those
assumptions, and the pro forma columns therein reflect the proper application of
those adjustments to the corresponding historical financial statement amounts.

 

(x)                                 Neither the Company nor any of its
subsidiaries, nor any director or officer, nor, to the Company’s knowledge, any
affiliate, employee, agent or representative of the Company or of any of its
subsidiaries or affiliates, has taken any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and the
Company and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and maintain
and will continue to maintain policies and procedures designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein.

 

(y)                                 The operations of the Company and its
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency

 

7

--------------------------------------------------------------------------------


 

(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(z)                                  (i)  Neither the Company nor any of its
subsidiaries, nor any director, officer, or employee thereof, is an individual
or entity (“Person”) that is, or is owned or controlled by a Person that is:

 

(A)                               the subject of any sanctions (“Sanctions”)
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, nor

 

(B)                               located, organized or resident in a country or
territory that is the subject of Sanctions (including, without limitation,
Cuba, Iran, Libya, North Korea, Sudan and Syria).

 

(ii)                      The Company will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person:

 

(A)                               to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions; or

 

(B)                               in any other manner that will result in a
violation of Sanctions by any Person (including any Person participating in the
offering, whether as underwriter, advisor, investor or otherwise).

 

(iii)                   For the past 3 years, the Company and its subsidiaries
have not knowingly engaged in, are not now knowingly engaged in, and will not
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

(aa)                          The interactive data in eXtensbile Business
Reporting Language included or incorporated by reference in each of the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

2.                                      Agreements to Sell and Purchase.  The
Company hereby agrees to sell to the several Initial Purchasers, and each
Initial Purchaser, upon the basis of

 

8

--------------------------------------------------------------------------------


 

the representations and warranties herein contained, but subject to the
conditions hereinafter stated, agrees, severally and not jointly, to purchase
from the Company the respective principal amounts of Securities set forth in
Schedule I hereto opposite its name at a purchase price of 98.25% of the
principal amount thereof (the “Purchase Price”), plus accrued interest, if any,
from February 10, 2014 to the Closing Date.

 

3.                                      Terms of Offering.  You have advised the
Company that the Initial Purchasers will make an offering of the Securities
purchased by the Initial Purchasers hereunder as soon as practicable after this
Agreement is entered into as in your judgment is advisable.

 

4.                                      Payment and Delivery.  Payment for the
Securities shall be made to the Company in Federal or other funds immediately
available to the account specified by the Company to you at the office of Wilson
Sonsini Goodrich & Rosati, Professional Corporation, 650 Page Mill Road, Palo
Alto, California, at approximately 7:00 a.m., California time, on February 10,
2014, or at such other time on the same or such other date, not later than the
fifth business day thereafter, as may be mutually agreed in writing by you and
the Company.  The time and date of such payment are hereinafter referred to as
the “Closing Date.”

 

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date.  The
Securities shall be delivered to you on the Closing Date for the respective
accounts of the several Initial Purchasers, with any transfer taxes payable in
connection with the transfer of the Securities to the Initial Purchasers duly
paid, against payment of the Purchase Price therefor.

 

5.                                      Conditions to the Initial Purchasers’
Obligations.  The several obligations of the Initial Purchasers to purchase and
pay for the Securities on the Closing Date are subject to the following
conditions:

 

(a)                                 Subsequent to the execution and delivery of
this Agreement and prior to the Closing Date:

 

(i)                         there shall not have occurred any downgrading, nor
shall any notice have been given of any intended or potential downgrading or of
any review for a possible change that does not indicate the direction of the
possible change, in the rating accorded any of the debt securities of the
Company by any “nationally recognized statistical rating organization,” as such
term is defined in Section 3(a)(62) of the Exchange Act; and

 

(ii)                      there shall not have occurred any material change, or
any development involving a prospective Material Adverse Effect, in the
condition, financial or otherwise, or in the earnings,

 

9

--------------------------------------------------------------------------------


 

business or operations of the Company and its subsidiaries, taken as a whole,
from that set forth in the Time of Sale Memorandum that, in your judgment, is
material and adverse and that makes it, in your judgment, impracticable to
market the Securities on the terms and in the manner contemplated in the Time of
Sale Memorandum.

 

(b)                                 The Initial Purchasers shall have received
on the Closing Date a certificate, dated the Closing Date and signed by the
chief executive officer or the chief financial officer of the Company, to the
effect set forth in Section 5(a)(i) and to the effect that the representations
and warranties of the Company contained in this Agreement are (i) true and
correct in all material respects (other than representations and warranties
qualified by materiality, in which case such representations shall be true and
correct in all respects) as of the Closing Date with the same effect as if made
on such delivery date, (ii) that the Company has complied in all material
respects with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date, and
(iii) since the date of the most recent financial statements included in the
Time of Sale Memorandum, there has been no material adverse change in the
financial condition, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, except as set forth or contemplated in the Time
of Sale Memorandum.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c)                                  The Initial Purchasers shall have received
on the Closing Date an opinion of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, outside counsel for the Company, dated the Closing Date, to the
effect set forth in Exhibit A.  Such opinion shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

 

(d)                                 The Initial Purchasers shall have received
on the Closing Date an opinion of Joel L. Poppen, the Company’s General Counsel,
dated the Closing Date, to the effect set forth in Exhibit B.

 

(e)                                  The Initial Purchasers shall have received
on the Closing Date an opinion of Simpson Thacher & Bartlett LLP, counsel for
the Initial Purchasers, dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers.

 

(f)                                   The Initial Purchasers shall have received
on each of the date hereof and the Closing Date a letter, dated the date hereof
or the Closing Date, as applicable, in form and substance satisfactory to the
Initial Purchasers, from PricewaterhouseCoopers LLP, independent public

 

10

--------------------------------------------------------------------------------


 

accountants, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Time of Sale Memorandum and the Final
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off date” not earlier than February 3, 2014.

 

(g)                                  The Initial Purchasers shall have received
on each of the date hereof and the Closing Date a letter, dated the date hereof
or the Closing Date, as applicable, in form and substance satisfactory to the
Initial Purchasers, from KPMG LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements of
Inotera Memories, Inc. (“Inotera”) contained in or incorporated by reference
into the Time of Sale Memorandum and the Final Memorandum; provided that the
letter delivered on the Closing Date shall use a “cut-off date” not earlier than
December 31, 2012.

 

(h)                                 The Initial Purchasers shall have received
on each of the date hereof and the Closing Date a letter, dated the date hereof
or the Closing Date, as applicable, in form and substance satisfactory to the
Initial Purchasers, from Ernst & Young ShinNihon LLC, independent auditors,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements of Elpida contained in or incorporated by reference into the Time of
Sale Memorandum and the Final Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off date” not earlier than May 30, 2013.

 

(i)                                     Prior to the Closing Date, the Company
shall have received all waivers or consents under any agreement or other
instrument binding upon the Company or any of its subsidiaries, including any
indentures, mortgage, deed of trust, loan agreement, stockholder agreement or
other agreement that is material to the Company and its subsidiaries, taken as a
whole, that are necessary for the issuance of the Securities and the performance
by the Company of its obligations under this Agreement, the Indenture and the
Securities.

 

6.                                      Covenants of the Company.  The Company
covenants with each Initial Purchaser as follows:

 

(a)                                 To furnish to you in New York City, without
charge, prior to 7:00 a.m., California time, on the business day next succeeding
the date of this Agreement and during the period mentioned in Section 6(d) or
(e), electronic copies of the Time of Sale Memorandum, the Final Memorandum, any
documents incorporated by reference therein and any supplements and amendments
thereto as you may reasonably request.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Before amending or supplementing the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum, to
furnish to you a copy of each such proposed amendment or supplement and not to
use any such proposed amendment or supplement to which you reasonably object,
except as may be required by applicable law.

 

(c)                                  To furnish to you a copy of each proposed
Additional Written Offering Communication to be prepared by or on behalf of,
used by, or referred to by the Company and not to use or refer to any proposed
Additional Written Offering Communication to which you reasonably object.

 

(d)                                 If the Time of Sale Memorandum is being used
to solicit offers to buy the Securities at a time when the Final Memorandum is
not yet available to prospective purchasers and any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Time of Sale Memorandum in order to make the statements therein, in the light of
the circumstances, not misleading, or if, in the opinion of counsel for the
Initial Purchasers, it is necessary to amend or supplement the Time of Sale
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers and to any dealer upon request,
either amendments or supplements to the Time of Sale Memorandum so that the
statements in the Time of Sale Memorandum as so amended or supplemented will
not, in the light of the circumstances when delivered to a prospective
purchaser, be misleading or so that the Time of Sale Memorandum, as amended or
supplemented, will comply with applicable law.

 

(e)                                  If, during such period after the date
hereof and prior to the date on which all of the Securities shall have been sold
by the Initial Purchasers, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Final Memorandum in order to
make the statements therein, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, not misleading, or if, in the opinion of
counsel for the Initial Purchasers, it is necessary to amend or supplement the
Final Memorandum to comply with applicable law, forthwith to prepare and
furnish, at its own expense, to the Initial Purchasers, either amendments or
supplements to the Final Memorandum so that the statements in the Final
Memorandum as so amended or supplemented will not, in the light of the
circumstances when the Final Memorandum is delivered to a purchaser, be
misleading or so that the Final Memorandum, as amended or supplemented, will
comply with applicable law.

 

(f)                                   To endeavor to qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States and Canada as you shall reasonably request in writing
prior

 

12

--------------------------------------------------------------------------------


 

to the Closing Date, provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or subject itself to taxation in respect
of doing business in any jurisdiction in which it is otherwise not so subject.

 

(g)                                  Whether or not the transactions
contemplated in this Agreement are consummated or this Agreement is terminated,
to pay or cause to be paid all expenses incident to the performance of its
obligations under this Agreement, including:  (i) the fees, disbursements and
expenses of the Company’s counsel and the Company’s accountants in connection
with the issuance and sale of the Securities and all other fees or expenses in
connection with the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, any Additional Written Offering Communication
prepared by or on behalf of, used by, or referred to by the Company and any
amendments and supplements to any of the foregoing, including all printing costs
associated therewith, and the mailing and delivering of copies thereof to the
Initial Purchasers, in the quantities herein above specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the Initial
Purchasers, including any transfer or other similar taxes payable thereon,
(iii) the cost of printing or producing any Blue Sky or legal investment
memorandum in connection with the offer and sale of the Securities under state
securities laws and all expenses in connection with the qualification of the
Securities for offer and sale under state securities laws as provided in
Section 6(f), including filing fees and the reasonable fees and disbursements of
counsel for the Initial Purchasers in connection with such qualification and in
connection with the Blue Sky or legal investment memorandum, (iv) any fees
charged by rating agencies for the rating of the Securities, (v) the fees and
expenses, if any, incurred in connection with the admission of the Securities
for trading on any appropriate market system, (vi) the costs and charges of the
Trustee and any transfer agent, registrar or depositary, (vii) the cost of the
preparation, issuance and delivery of the Securities, (viii) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Securities,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic road show, expenses associated with production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations with the prior approval of the
Company, travel and lodging expenses of the representatives and officers of the
Company and any such consultants and the cost of any aircraft chartered in
connection with the road show, (ix) the document production charges and expenses
associated with printing this Agreement and (x) all other cost and expenses
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section.  It is understood,
however, that except as provided in this Section,

 

13

--------------------------------------------------------------------------------


 

Section 8, and the last paragraph of Section 10, the Initial Purchasers will pay
all of their costs and expenses, including fees and disbursements of their
counsel, transfer taxes payable on resale of any of the Securities by them and
any advertising expenses connected with any offers they may make.

 

(h)                                 To use the net proceeds received by it from
the sale of the Securities pursuant to this Agreement in the manner specified in
the Time of Sale Memorandum under the caption “Use of Proceeds.”

 

(i)                                     Neither the Company nor its Affiliates
will sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in the Securities Act) that could be
integrated with the sale of the Securities in a manner that would require the
registration under the Securities Act of the Securities.

 

(j)                                    Not to solicit any offer to buy or offer
or sell the Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

 

(k)                                 While any of the Securities remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller of such Securities the information
specified in Rule 144A(d)(4) under the Securities Act, unless the Company is
then subject to Section 13 or 15(d) of the Exchange Act.

 

(l)                                     None of the Company, its Affiliates or
any person acting on its or their behalf (other than the Initial Purchasers,
their Affiliates or any person acting on their behalf) will engage in any
directed selling efforts (as that term is defined in Regulation S) with respect
to the Securities, and the Company and its Affiliates and each person acting on
its or their behalf (other than the Initial Purchasers, their Affiliates or any
person acting on their behalf) will comply with the offering restrictions
requirement of Regulation S.

 

(m)                             During the period of one year after the Closing
Date, the Company will not, and will use its commercially reasonable efforts to
not permit any of its affiliates (as defined in Rule 144 under the Securities
Act) to resell any of the Securities that constitute “restricted securities”
under Rule 144 that have been reacquired by any of them.

 

(n)                                 Not to take any action prohibited by
Regulation M under the Exchange Act in connection with the distribution of the
Securities contemplated hereby.

 

14

--------------------------------------------------------------------------------


 

The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC on behalf of the Initial Purchasers, it will not, during the
period beginning on the date hereof and continuing to and including the Closing
Date, offer, sell, contract to sell or otherwise dispose of any debt securities
of the Company or warrants to purchase debt securities of the Company
substantially similar to the Securities (other than the sale of the Securities
under this Agreement).

 

7.                                      Offering of Securities; Restrictions on
Transfer.  (a) Each Initial Purchaser, severally and not jointly, represents and
warrants that such Initial Purchaser is a qualified institutional buyer as
defined in Rule 144A under the Securities Act (a “QIB”). Each Initial Purchaser,
severally and not jointly, agrees with the Company that (i) it will not solicit
offers for, or offer or sell, such Securities by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act and (ii) it will solicit
offers for such Securities only from, and will offer such Securities only to,
persons inside the United States that it reasonably believes to be QIBs. In
addition, each Initial Purchaser, severally and not jointly, agrees with the
Company that, in the case of offers outside the United States, it will solicit
offers for such Securities only from, and will offer such Securities only to,
persons other than U.S. persons (“foreign purchasers,” which term shall include
dealers or other professional fiduciaries in the United States acting on a
discretionary basis for foreign beneficial owners (other than an estate or
trust)) in reliance upon Regulation S under the Securities Act that in
purchasing such Securities are deemed to have represented and agreed as provided
in the Final Memorandum under the caption “Transfer Restrictions”.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants, and agrees (on behalf of itself, its Affiliates
and any person acting on its or their behalf) with respect to offers and sales
outside the United States that:

 

(i)                         such Initial Purchaser understands that no action
has been or will be taken in any jurisdiction by the Company that would permit a
public offering of the Securities, or possession or distribution of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required;

 

(ii)                      such Initial Purchaser will comply with all applicable
laws and regulations in each jurisdiction in which it acquires, offers, sells or
delivers Securities or has in its possession or distributes the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum or any such other
material, in all cases at its own expense; and

 

15

--------------------------------------------------------------------------------


 

(iii)                   the Securities have not been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Rule 144A
under the Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;

 

(iv)                  such Initial Purchaser has offered the Securities and will
offer and sell the Securities (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
and the Closing, only in accordance with Rule 903 of Regulation S or as
otherwise permitted in Section 7(a); accordingly, neither such Initial
Purchaser, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such Initial Purchaser,
its Affiliates and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S;

 

(v)                     such Initial Purchaser, in relation to each Member State
of the European Economic Area which has implemented the Prospectus Directive
(each, a “Relevant Member State”), has represented and agreed that with effect
from and including the date on which the Prospectus Directive is implemented in
that Relevant Member State it has not made and will not make an offer of
Securities to the public in that Relevant Member State, other than:

 

(A)                               to any legal entity which is a qualified
investor as defined in the Prospectus Directive;

 

(B)                               to fewer than 100 or, if the Relevant Member
State has implemented the relevant provision of the 2010 PD Amending Directive,
150, natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of Morgan Stanley & Co. LLC on behalf of the Initial
Purchasers for any such offer; or

 

(C)                               in any other circumstances falling within
Article 3 of the Prospectus Directive, provided that no such offer of Securities
shall require the Company or any Initial Purchaser to publish a prospectus
pursuant to Article 3 of the Prospectus Directive.

 

16

--------------------------------------------------------------------------------


 

For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Member State by any measure implementing the Prospectus Directive in
that Member State, the expression “Prospectus Directive” means Directive
2003/71/EC (and amendments thereto, including the 2010 PD Amending Directive, to
the extent implemented in the Relevant Member State), and includes any relevant
implementing measure in that Member State, and the expression “2010 PD Amending
Directive” means Directive 2010/73/EU;

 

(vi)                  such Initial Purchaser has represented and agreed that it
has only communicated or caused to be communicated and will only communicate or
cause to be communicated an invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the Financial Services and Markets
Act 2000) received by it in connection with the issue or sale of the Securities
in circumstances in which Section 21(1) of such Act does not apply to us and it
has complied and will comply with all applicable provisions of such Act with
respect to anything done by it in relation to any Securities in, from or
otherwise involving the United Kingdom;

 

(vii)               such Initial Purchaser agrees that the Securities may not be
offered or sold by means of any document other than (i) in circumstances which
do not constitute an offer to the public within the meaning of the Companies
Ordinance (Cap.32, Laws of Hong Kong), or (ii) to “professional investors”
within the meaning of the Securities and Futures Ordinance (Cap.571, Laws of
Hong Kong) and any rules made thereunder, or (iii) in other circumstances which
do not result in the document being a “prospectus” within the meaning of the
Companies Ordinance (Cap.32, Laws of Hong Kong), and no advertisement,
invitation or document relating to the shares may be issued or may be in the
possession of any person for the purpose of issue (in each case whether in Hong
Kong or elsewhere), which is directed at, or the contents of which are likely to
be accessed or read by, the public in Hong Kong (except if permitted to do so
under the laws of Hong Kong) other than with respect to which are or are
intended to be disposed of only to persons outside Hong Kong or only to
“professional investors” within the meaning of the Securities and Futures
Ordinance (Cap. 571, Laws of Hong Kong) and any rules made thereunder;

 

17

--------------------------------------------------------------------------------


 

(viii)            such Initial Purchaser understands that the prospectus has not
been registered as a prospectus with the Monetary Authority of Singapore.
Accordingly, this prospectus and any other document or material in connection
with the offer or sale, or invitation for subscription or purchase, of the
Securities may not be circulated or distributed, nor may the Securities be
offered or sold, or be made the subject of an invitation for subscription or
purchase, whether directly or indirectly, to persons in Singapore other than
(i) to an institutional investor under Section 274 of the Securities and Futures
Act, Chapter 289 of Singapore (the “SFA”), (ii) to a relevant person, or any
person pursuant to Section 275(1A), and in accordance with the conditions,
specified in Section 275 of the SFA or (iii) otherwise pursuant to, and in
accordance with the conditions of, any other applicable provision of the SFA. 
Where the Securities are subscribed or purchased under Section 275 by a relevant
person which is: (a) a corporation (which is not an accredited investor) the
sole business of which is to hold investments and the entire share capital of
which is owned by one or more individuals, each of whom is an accredited
investor; or (b) a trust (where the trustee is not an accredited investor) whose
sole purpose is to hold investments and each beneficiary is an accredited
investor, shares, debentures and units of shares and debentures of that
corporation or the beneficiaries’ rights and interest in that trust shall not be
transferable for 6 months after that corporation or that trust has acquired the
shares under Section 275 except: (1) to an institutional investor under
Section 274 of the SFA or to a relevant person, or any person pursuant to
Section 275(1A), and in accordance with the conditions, specified in Section 275
of the SFA; (2) where no consideration is given for the transfer; or (3) by
operation of law;

 

(ix)                  such Initial Purchaser understands that the Securities
have not been and will not be registered under the Securities and Exchange Law
of Japan, and represents that it has not offered or sold, and agrees not to
offer or sell, directly or indirectly, any Securities in Japan or for the
account of any resident thereof except pursuant to any exemption from the
registration requirements of the Securities and Exchange Law of Japan and
otherwise in compliance with applicable provisions of Japanese law; and

 

(x)                     such Initial Purchaser agrees that, at or prior to
confirmation of sales of the Securities, it will have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Securities from it during the

 

18

--------------------------------------------------------------------------------


 

restricted period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

 

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

 

8.                                      Indemnity and Contribution.  (a) The
Company agrees to indemnify and hold harmless each Initial Purchaser, the
directors, officers, employees and agents of the Initial Purchasers and each
person, if any, who controls any Initial Purchaser within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Time of Sale
Memorandum or any amendment or supplement thereto, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company, any “road show” as defined in Rule 433(h) under the Securities Act
(a “road show”) or the Final Memorandum or any amendment or supplement thereto,
or caused by any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.

 

(b)                                 Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of its directors,
officers, employees and agents and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from the Company
to such Initial Purchaser, but only with reference to information relating to
such Initial Purchaser furnished to the Company in

 

19

--------------------------------------------------------------------------------


 

writing by such Initial Purchaser through you expressly for use in the
Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by or referred to by
the Company, road show, or the Final Memorandum or any amendment or supplement
thereto, it being understood and agreed that the only such information consists
of the following paragraphs in the Preliminary Memorandum and the Final
Memorandum:  the first sentence of the fourth paragraph, the fourth and fifth
sentences of the eighth paragraph, the ninth paragraph and the tenth paragraph
under “Plan of Distribution” in the Preliminary Memorandum and the Final
Memorandum.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 8(a) or 8(b), such person
(the “indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing, but the omission
so to notify the indemnifying party shall not relieve it from any liability that
it may have to any indemnified party otherwise than under such subsection, and
the indemnifying party, upon request of the indemnified party, shall retain
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the retention of such
counsel, (ii) the named parties to any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them or (iii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of the institution of such action. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Morgan Stanley & Co. LLC, in the case of parties
indemnified pursuant to Section 8(a), and by the Company, in the case of parties
indemnified pursuant to Section 8(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the

 

20

--------------------------------------------------------------------------------


 

indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding and does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)                                 To the extent the indemnification provided
for in Section 8(a) or 8(b) is unavailable to an indemnified party or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each indemnifying party under such paragraph, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand from the offering of the Securities or (ii) if the
allocation provided by clause 8(d)(i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause 8(d)(i) above but also the relative fault of the Company
on the one hand and of the Initial Purchasers on the other hand in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand in connection with the offering of the Securities
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Securities (before deducting expenses) received by the
Company and the total discounts and commissions received by the Initial
Purchasers bear to the aggregate offering price of the Securities.  The relative
fault of the Company on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or
omission.  The Initial Purchasers’ respective obligations to contribute pursuant
to this Section 8 are several in proportion to the respective principal amount
of Securities they have purchased hereunder, and not joint.

 

(e)                                  The Company and the Initial Purchasers
agree that it would not be just or equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation (even if the Initial Purchasers
were

 

21

--------------------------------------------------------------------------------


 

treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
Section 8(d).  The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in Section 8(d) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities resold by it in the initial placement of such Securities were
offered to investors exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

 

(f)                                   The indemnity and contribution provisions
contained in this Section 8 and the representations, warranties and other
statements of the Company contained in this Agreement shall remain operative and
in full force and effect regardless of (i) any termination of this Agreement,
(ii) any investigation made by or on behalf of any Initial Purchaser, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Securities.

 

9.                                      Termination.  The Initial Purchasers may
terminate this Agreement by notice given by you to the Company, if after the
execution and delivery of this Agreement and prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on, or by,
as the case may be, any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market, the Chicago Board of Options Exchange, the
Chicago Mercantile Exchange or the Chicago Board of Trade, (ii) trading of any
securities of the Company shall have been suspended on any exchange, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State or Idaho State
authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and that, singly or together with any
other event specified in this Section 9, makes it, in your judgment,
impracticable or inadvisable to proceed with the

 

22

--------------------------------------------------------------------------------


 

offer, sale or delivery of the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum or the Final Memorandum.

 

10.                               Effectiveness; Defaulting Initial Purchasers. 
This Agreement shall become effective upon the execution and delivery hereof by
the parties hereto.

 

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities that such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser.  If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one tenth of the
aggregate principal amount of Securities to be purchased on such date, and
arrangements satisfactory to you and the Company for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or of the Company.  In any such case either you or the Company shall have the
right to postpone the Closing Date, but in no event for longer than seven days,
in order that the required changes, if any, in the Time of Sale Memorandum, the
Final Memorandum or in any other documents or arrangements may be effected.  Any
action taken under this paragraph shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.

 

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out of pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

 

23

--------------------------------------------------------------------------------


 

11.                               Entire Agreement.  (a) This Agreement,
together with any contemporaneous written agreements and any prior written
agreements (to the extent not superseded by this Agreement) that relate to the
offering of the Securities, represents the entire agreement between the Company
and the Initial Purchasers with respect to the preparation of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, the conduct of
the offering, and the purchase and sale of the Securities.

 

(b)                                 The Company acknowledges that in connection
with the offering of the Securities:  (i) the Initial Purchasers have acted at
arm’s length, are not agents of, and owe no fiduciary duties to, the Company or
any other person, (ii) the Initial Purchasers owe the Company only those duties
and obligations set forth in this Agreement and prior written agreements (to the
extent not superseded by this Agreement) if any, and (iii) the Initial
Purchasers may have interests that differ from those of the Company.  The
Company waives to the full extent permitted by applicable law any claims it may
have against the Initial Purchasers arising from an alleged breach of fiduciary
duty in connection with the offering of the Securities.

 

12.                               Counterparts.  This Agreement may be signed in
two or more counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

13.                               Applicable Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York.

 

14.                               Headings.  The headings of the sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed a part of this Agreement.

 

15.                               Notices.  All communications hereunder shall
be in writing and effective only upon receipt (a) if to the Initial Purchasers
shall be delivered, mailed or sent to you at: Morgan Stanley & Co. LLC, 1585
Broadway, New York, New York 10036, Attention: High Yield Syndicate Desk, with a
copy to the Legal Department; Goldman, Sachs & Co., 200 West Street, New York,
New York 10282, Attention: Registration Department; and Credit Suisse Securities
(USA) LLC, Eleven Madison Avenue, New York, NY 10010, Attention: LCD-IBD Legal;
with a copy to Simpson Thacher & Bartlett LLP, 2475 Hanover Street, Palo Alto,
California 94304, Attention: William H. Hinman, Jr., Fax: (650) 251 5002; and
(b) if to the Company shall be delivered, mailed or sent to Micron
Technology, Inc., 8000 South Federal Way, Boise, Idaho 83716, Attention: General
Counsel, Fax: (208) 368 4540, with a copy to Wilson Sonsini Goodrich & Rosati,
Professional Corporation, 650 Page Mill Road, Palo Alto, California 94304,
Attention: John A. Fore, Fax: (650) 493 6811.

 

24

--------------------------------------------------------------------------------


 

In accordance with the requirements of the USA PATRIOT Act, the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

 

[Signature Page Follows]

 

25

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Ronald C. Foster

 

Name:

Ronald C. Foster

 

Title:

Vice President of Finance and Chief Executive Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof

 

 

 

MORGAN STANLEY & CO. LLC

 

GOLDMAN, SACHS & CO.

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

Acting on behalf of themselves and the several Initial Purchasers named in
Schedule I hereto.

 

 

 

 

 

By:

MORGAN STANLEY & CO. LLC

 

 

 

 

 

 

 

By:

/s/ Andrew Earls

 

 

Name:

Andrew Earls

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:

/s/ Michael Hickey

 

 

Name:

Michael Hickey

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

 

By:

/s/ Jeb Slowik

 

 

Name:

Jeb Slowik

 

 

Title:

Managing Director

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

2022 Notes

 

Initial Purchaser

 

Principal Amount of
Securities to be
Purchased

 

 

 

 

 

Morgan Stanley & Co. LLC

 

$

300,000,000

 

Goldman, Sachs & Co

 

90,000,000

 

Credit Suisse Securities (USA) LLC

 

66,000,000

 

J.P. Morgan Securities LLC

 

60,000,000

 

Citigroup Global Markets Inc.

 

24,000,000

 

DBS Bank Ltd.

 

24,000,000

 

HSBC Securities (USA) Inc.

 

24,000,000

 

U.S. Bancorp Investments, Inc.

 

12,000,000

 

 

 

 

 

Total:

 

$

600,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Time of Sale Memorandum

 

1.                                      Preliminary Memorandum issued
February 3, 2014

 

2.                                      Pricing Term Sheet issued February 5,
2014

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Jurisdictions of Qualification of Company

 

Arizona

California

Colorado

Delaware

Idaho

Minnesota

New Mexico

New York

Oregon

Utah

Virginia

Washington

 

III-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION OF WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION,
OUTSIDE COUNSEL TO THE COMPANY

 

1.                                      The Company has been duly incorporated,
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has the corporate power and authority to own its
properties and to conduct its business as described in the Disclosure Package
and the Final Offering Memorandum.

 

2.                                      The Purchase Agreement has been duly
authorized, executed and delivered by the Company.

 

3.                                      The Registration Rights Agreement has
been duly authorized, executed and delivered by the Company.

 

4.                                      The Securities are in the form
contemplated by the Indenture, have been duly authorized by the Company and,
when executed by the Company and authenticated by the Trustee in accordance with
the terms of the Indenture and delivered against the purchase price therefor
specified in the Purchase Agreement in accordance with the terms of the Purchase
Agreement (which facts we have not determined by inspection of the Securities),
will constitute valid and legally binding obligations of the Company and
enforceable against the Company in accordance with their terms; and the
Securities are entitled to the benefits of the applicable Indenture.

 

5.                                      The Indenture has been duly authorized,
executed and delivered by the Company and constitutes a valid and legally
binding instrument, enforceable against the Company in accordance with its
terms.

 

6.                                      None of the execution, delivery and
performance of the Purchase Agreement, the Registration Rights Agreement, the
Indenture, the issuance and sale of the Securities or the consummation of any
other of the transactions contemplated thereby will conflict with, result in a
breach or violation of any of the terms or provisions of, or constitute a
default under (A) the charter or by-laws of the Company or (B) any statute,
decree, regulation or order known to us to be applicable to the Company of any
Delaware court, governmental authority or agency having jurisdiction over the
Company or any of its properties or assets, except such conflicts, breaches,
violations or defaults in clause (B) above as would not have a material adverse
effect on the Company’s ability to perform its obligations under the Operative
Documents or to consummate the transactions contemplated thereby.

 

A-1

--------------------------------------------------------------------------------


 

7.                                      No consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the issue and sale of the Securities or the
consummation by the Company of the transactions contemplated by the Purchase
Agreement, the Registration Rights Agreement or the Indenture, except as
contemplated by the Operative Documents and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Initial Purchasers.

 

8.                                      The Company is not and, after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof, will not be required to register as an “investment company,”
as such term is defined in the Investment Company Act.

 

9.                                      The statements set forth in the
Disclosure Package and the Final Offering Memorandum under the caption
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Securities, fairly summarize such terms and documents in all
material respects.

 

10.                               The statements set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Certain U.S.
Federal Income Tax Considerations,” insofar as they purport to summarize
provisions of the United States federal tax laws referred to therein, fairly
summarize such laws in all material respects.

 

11.                               No registration of the Securities under the
Act is required for the sale of the Securities by the Company to the Initial
Purchasers pursuant to the Purchase Agreement or for the initial resale of the
Securities by the Initial Purchasers in the manner contemplated by the Purchase
Agreement, the Disclosure Package and the Final Offering Memorandum, and it is
not necessary to qualify the Indenture under the Trust Indenture Act (it being
understood that, in each case, no opinion is expressed as to any subsequent
resale of the Securities or the consequences thereof).

 

--------------------------------------------------------------------------------

 

We have participated in conferences with certain officers and other
representatives of the Company, the Initial Purchasers, counsel for the Initial
Purchasers and the independent certified public accountants of the Company, at
which conferences the contents of the Disclosure Package, the Final Offering
Memorandum and related matters were reviewed and discussed and, although we do
not assume any responsibility for the accuracy, completeness or fairness of the
information contained in the Disclosure Package or the Final Offering Memorandum
(other than as set forth in paragraphs 9 and 10 above), no facts have come to
our attention, in the course of such review and discussion, that have caused us
to believe that:

 

A-2

--------------------------------------------------------------------------------


 

(i)                                     the Disclosure Package, as of 12:45 p.m.
Pacific Time on February 5, 2014, and on the date hereof, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading (other than the financial statements and related
schedules and the financial and statistical data based on or derived from such
financial statements or schedules, as to which we express no belief), or

 

(ii)                                  the Final Offering Memorandum, as of its
date or as of the date hereof, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading (other than the financial statements and related schedules
and the financial and statistical data based on or derived from such financial
statements or schedules, as to which we express no belief).

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OPINION OF JOEL L. POPPEN, GENERAL COUNSEL OF THE COMPANY

 

1.                                      To the best of such counsel’s knowledge,
but without inquiring into the dockets of any court, commissions, regulatory
body, administrative agency or other government body, and other than as set
forth in the Disclosure Package and Final Offering Memorandum, there are no
legal or governmental proceedings pending to which the Company is a party or of
which any property or assets of the Company is the subject, which I believe
individually or in the aggregate would be reasonably expected to have a Material
Adverse Effect.

 

2.                                      None of the execution, delivery and
performance of the Purchase Agreement, the Registration Rights Agreement or the
Indenture, the issuance and sale of the Securities or the consummation of any
other of the transactions contemplated thereby will conflict with, result in a
breach or violation of any of the terms or provisions of, or constitute a
default under (A) any material indenture or other material agreement or
instrument to which the Company or its subsidiaries is a party or bound, or
(B) any statute, decree, regulation or order applicable to the Company of any
U.S. Federal or Idaho court, governmental authority or agency having
jurisdiction over the Company or any of its properties or assets, except such
conflicts, breaches, violations or defaults as would not have a Material Adverse
Effect on the Company’s ability to perform its obligations under the Operative
Documents or to consummate the transactions contemplated thereby.

 

3.                                      Except as may be required by the
Securities Act, and the rules and regulations promulgated thereunder or “blue
sky” laws of any state of the United States, in connection with the sale of the
Securities, no consent, approval, authorization or order of, or filing or
registration with, any U.S. Federal or Idaho court or governmental agency or
body is required for the execution, delivery and performance of the Purchase
Agreement, Registration Rights Agreement and the Indenture by the Company and
the issuance of the Securities and the consummation of the transactions
contemplated thereby.

 

B-1

--------------------------------------------------------------------------------